Citation Nr: 9903392	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer 
with reflux esophagitis, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.

3.  Restoration of special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1994 and April 1996 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  An August 1993 
rating decision granted special monthly pension on account of 
need of regular aid and attendance, effective in May 1992.  
38 U.S.C.A. § 1521(d) (West 1991).  In the May 1994 rating 
decision, the RO continued the 40 percent disability 
evaluation for duodenal ulcer and reduced the pension 
benefits based upon the need of aid and attendance to pension 
benefits based upon being housebound.  38 U.S.C.A. § 1521(e) 
(West 1991).  In the April 1996 rating decision, the RO 
denied a total rating for compensation based upon individual 
unemployability.  In a January 1996 rating decision, the RO 
granted service connection for reflux esophagitis and 
included it as part of the service-connected duodenal ulcer.  
A 40 percent disability evaluation was continued.  In an 
April 1996 rating decision, the RO granted a 60 percent 
disability evaluation for duodenal ulcer with reflux 
esophagitis.

In the April 1996 rating decision, the RO granted the 
60 percent disability evaluation for duodenal ulcer with 
reflux esophagitis, effective September 26, 1995.  In a VA 
Form 21-4138, Statement in Support of Claim, submitted in 
July 1996, the appellant stated, "I have a[n] N.O.D. pending 
about the effective date."  That same month, the RO issued a 
letter to the appellant stating the following:

Reference is made to the VA Form 21-4138, 
Statement in Support of Claim, received 
in this office July 15, 1996, submitting 
medical evidence in support of your NOD 
pending about the effective date of 
claim.

After further review of your VA claims 
folder, we find that you do not have a[n] 
appeal pending for effective date of 
claim. . . . Please clarify what you are 
claiming in your request mentioned above.

The appellant did not submit clarification.  Thus, without a 
proper notice of disagreement, a statement of the case, or a 
substantive appeal, the Board does not have jurisdiction an 
issue related to the effective date.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).


REMAND

The appellant contends that he cannot work because of his 
service-connected duodenal ulcer with reflux esophagitis.  He 
has submitted statements from his private physicians who have 
stated that the appellant has recurrent hematemesis, 
gastrointestinal bleeding, and recurrent vomiting.  It is not 
clear whether these are the doctor's observations or a 
restatement by the doctor of history given by the veteran.  
The appellant has reported that he experiences periodic 
vomiting two to three times per week and melanotic stools 
once a week.  The appellant has submitted statements from his 
private physicians, who have stated that the appellant is 
unemployable; however, the reason the appellant is 
unemployable is not completely clear.  Further, the private 
physicians have not stated how the appellant is unemployable.  
Additionally, the record indicates that the veteran began a 
course of treatment and the results can not be determined 
from the record.  The Board finds that a period of 
observation and evaluation is in order to determine the 
severity of the appellant's service-connected duodenal ulcer 
with reflux esophagitis and whether the appellant is 
unemployable solely due to the service-connected disability.

Additionally, in the May 1994 rating decision on appeal, the 
RO reduced the appellant's special monthly pension benefits 
from the aid-and-attendance rate to the housebound rate.  The 
appellant filed a notice of disagreement as to the reduction 
of the special monthly pension benefits.  The RO has 
incorrectly treated the claim as a claim for entitlement to 
special monthly pension based upon aid and attendance.  The 
RO has not provided the appellant a statement of the case 
which provides the appropriate regulations for restoration of 
benefits.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should have the veteran 
complete the appropriate releases and 
then ask Rajendra Gupta, M.D., Murali P. 
Shankar, M.D., and Derek V. Jhagroo, 
M.D., for a complete copy of the 
veteran's records to include clinical 
notes and reports of tests and studies.  

2.  The appellant is to be scheduled for 
a full period of observation and 
evaluation at a VA Medical Center.  It is 
requested that the examiners and nurses 
detail the frequency of vomiting, 
abdominal pains, recurrent hematemesis, 
melena, and gastrointestinal bleeding.  
The appellant must be examined, and all 
the necessary tests and studies should be 
conducted.  The claims file and a copy of 
this Remand must be made available to the 
examiner.  

The examiner is to report in detail the 
frequency of vomiting, abdominal pains, 
recurrent hematemesis, melena, and 
gastrointestinal bleeding shown during 
the period of observation.  

The examiner must express an opinion as 
to whether the appellant is unable to 
work solely due to his service-connected 
duodenal ulcer with reflux esophagitis.  
The examiner is not to consider the 
appellant's age when making this 
determination.  The examiner should 
report his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation (including a 
total rating for compensation based upon 
individual unemployability), the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This REMAND serves as 
notification of the regulation.

3.  The RO should issue a statement of 
the case addressing the issue of 
restoration of special monthly pension 
based on the need for aid and attendance 
and include the applicable regulations.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  

The appellant is free to submit additional evidence or 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The Board will weigh 
the positive and negative evidence in evaluating the claim.  
The appellant may take this opportunity to have his private 
physician(s) clarify whether they feel he is unemployable 
solely due to his service-connected duodenal ulcer with 
reflux esophagitis and explain the basis of their opinion.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -
